DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 
 
Claims 1-20 are pending.  Of these, claims 1, 8 and 17 are independent.


Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 05 May 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
The disclosures of the foreign priority document (No. KR10-2018-0037763) and the prior-filed application (No. 16/299,684) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claimed subject matter associated with Fig. 16 of the present application (including “a first metal pad”, “a second metal pad”, etc.).
Therefore, such claimed subject matter will not receive the benefit of an earlier filing date(s) of the foreign priority document or the prior-filed application under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386.


Specification/Claim Informality Objections
In each of claims 1, 8 and 12, “different string selection lines” (near the end of each claim) should be --different string selection lines of the plurality of string selection lines-- (for clarity).  Appropriate correction is required.
In claim 2, “and third string selection line” (near the end of the claim) should be --and the third string selection line-- (for clarity).  Appropriate correction is required.
In each of claims 3, 9 and 10, “a first string selection line” should be --a first string selection line of the plurality of string selection lines-- (for clarity).  Appropriate correction is required.
In claim 4, “a second string selection line” should be --a second string selection line of the plurality of string selection lines-- (for clarity).  Appropriate correction is required.
In claim 4, “among the memory cells connected to the first wordline” should be added at (to provide a reference for the term “firstly” therein and to be consistent with other similar limitations in claims 3 and 4).  Appropriate correction is required.
In each of claims 9 and 10, “string selection lines other than” should be --string selection lines of the plurality of string selection lines other than-- (for clarity).  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
-- THREE-DIMENSIONAL NAND FLASH MEMORY DEVICE HAVING IMPROVED DATA RELIABILITY BY VARYING PROGRAM INTERVALS, AND METHOD OF OPERATING THE SAME--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites “a second interval”; it is unclear in the claims the intended distinction(s) between this term and “a first interval” in parent claim 8, since both are recited in the respective first wordline” (e.g., whether “a second interval” in this claim was intended for --the second wordline-- from parent claim 8, instead of “the first wordline” as recited in this claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0275658 A1 (“HAN”) in view of US 1,035,987 B1 (“MUSHIGA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, HAN discloses a memory device, comprising: 
a memory cell region (e.g., including 1110 in Fig. 2 and BLK1 in Figs. 3 and 4; also, Fig. 12); 
(e.g., including 1160 and 1120 in Fig. 2) connected to the memory cell region (i.e., 1120 in Fig. 2 is connected to 1110); 
a memory cell array (e.g., in Fig. 4) in the memory cell region (including 1110 in Fig. 2, BLK1 in Figs. 3 and 4; also, Fig. 12) comprising a plurality of string selection lines (e.g., SSLs in Fig. 4), a plurality of cell strings respectively connected to the plurality of string selection lines (e.g., NS’s in Fig. 4 respectively connected to SSLs) and including a plurality of memory cells (e.g., MCs in Fig. 4 associated with the NS’s), and a plurality of wordlines connected to the plurality of memory cells (e.g., WLs connected to MCs in Fig. 4); 
a control logic circuit (e.g., 1160 in Fig. 2) in the peripheral circuit region (including 1160 and 1120 in Fig. 2) configured to control a plurality of data program steps (e.g., including those associated with Fig. 9) with respect to the plurality of memory cells (e.g., including those associated with WLa1, WLb1 and WLc1 in Figs. 4 and 9); and 
a row decoder (e.g., 1120 in Fig. 2) in the peripheral circuit region (including 1160 and 1120 in Fig. 2) configured to activate the plurality of string selection lines based on control of the control logic circuit (e.g., activate SSLs in Figs. 4 and 9), 
wherein the plurality of data program steps include a first program operation (e.g., the LSB program operation associated with [Wingdings 2 font/0x6A], [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6C] in Fig. 9, with reference to paragraph [0075]) and a second program operation (e.g., the CSB program operation associated with [Wingdings 2 font/0x6D], [Wingdings 2 font/0x6E] and [Wingdings 2 font/0x6F] in Fig. 9, with reference to paragraph [0076]) between which a program interval is formed (e.g., the program interval between the LSB and CSB program operations in Fig. 9), and 
the control logic circuit includes a reprogram controller (e.g., 1165 in Fig. 2) configured to control the row decoder so that a program interval differs in memory cells connected to (e.g., the PLANEa memory cells in Fig. 9 connected to SSL1 and WLa1 has a program interval of 5 between [Wingdings 2 font/0x6A] and [Wingdings 2 font/0x6F], while the PLANEb memory cells in Fig. 9 connected to SSL2 and WLb1 has a program interval of 3 between [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6E], and the PLANEc memory cells in Fig. 9 connected to SSL3 and WLc1 has a program interval of 1 between [Wingdings 2 font/0x6C] and [Wingdings 2 font/0x6D]) among the memory cells connected to a first wordline (e.g., among the memory cells connected to WL1 in Fig. 4, including WLa1, WLb1 and WLc1 in Figs. 4 and 9).
HAN is silent regarding further structural details of the memory device, thus does not disclose that the memory cell region includes a first metal pad, and that the peripheral circuit region includes a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad.
However, for a three-dimensional NAND memory device (similar to that of HAN), MUSHIGA suggests an improved memory device structure (and a corresponding manufacturing process) comprising a memory cell region (e.g., within 1000 in Figs. 18A and 18B) including a first metal pad (e.g., 318 in Figs. 18A and 18B, with reference to column 13, lines 11-13 “bonding pad structures 318 can be formed…of copper”), and a peripheral circuit region (e.g., within 4000 in Figs. 18A and 18B) includes a second metal pad (e.g., 498 in Figs. 18A and 18B, with reference to column 15, lines 42-44 “bonding pad structures 498 can include, and/or consist essentially of, copper”) and vertically connected to the memory cell region by the first metal pad and the second metal pad (i.e., the regions within 1000 and 4000 in Figs. 18A and 18B are vertically connected by 318 and 498), that enables high performance CMOS devices in the peripheral circuit region and avoids performance degradation of logic devices therein, while using high temperature anneal processes for the high density memory cell region (e.g., column 25, lines 17-35).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use the improved memory device structure (and the corresponding manufacturing process) suggested in MUSHIGA for the memory device of HAN (such that the memory cell region includes a first metal pad, and the peripheral circuit region includes a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad), thus enabling high performance CMOS devices in the peripheral circuit region and avoiding performance degradation of logic devices therein, while using high temperature anneal processes for the high density memory cell region (e.g., column 25, lines 17-35 of MUSHIGA).

Regarding claim 2, HAN, as modified above, discloses the memory device of claim 1, wherein the plurality of string selection lines include a first string selection line (e.g., SSL1 in Figs. 4 and 9 of HAN), a second string selection line (e.g. SSL3 in Fig. 4 and 9 of HAN) and a third string selection line (e.g., SSL2 in Fig. 4 and 9 of HAN), and the control logic circuit controls the row decoder so that a program interval in the memory cells included in the cell strings connected to the first string selection line (i.e., the program interval of 5 between [Wingdings 2 font/0x6A] and [Wingdings 2 font/0x6F] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN) is longer than a program interval in the memory cells included in the cell strings connected to the second string selection (longer than the program interval of 1 between [Wingdings 2 font/0x6C] and [Wingdings 2 font/0x6D] in Fig. 9 of HAN for the PLANEc memory cells connected to SSL3 and WLc1, and longer than the program interval of 3 between [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6E] in Fig. 9 for the PLANEb memory cells connected SSL2 and WLb1) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 3, HAN, as modified above, discloses the memory device of claim 1, wherein the control logic circuit controls the row decoder to perform the first program operation firstly on the memory cells included in the cell strings connected to a first string selection line (i.e., [Wingdings 2 font/0x6A] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1 is the first LSB program operation) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN) and controls the row decoder to perform the second program operation lastly on the memory cells included in the cell strings connected to the first string selection line (i.e., [Wingdings 2 font/0x6F] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1 is the last CSB program operation) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 4, HAN, as modified above, discloses the memory device of claim 1, wherein the control logic circuit controls the row decoder to perform the first program operation lastly on the memory cells included in the cell strings connected to a second string selection line (i.e., [Wingdings 2 font/0x6C] in Fig. 9 of HAN for the PLANEc memory cells connected to SSL3 and WLc1 is the last LSB program operation) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN) and controls the row decoder to perform the second program operation firstly on the memory cells included in the cell strings connected to the second string selection line (i.e., [Wingdings 2 font/0x6D] in Fig. 9 of HAN for the PLANEc memory cells connected to SSL3 and WLc1 is the first CSB program operation, among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 5, HAN, as modified above, discloses the memory device of claim 1, wherein the first metal pad and the second metal pad formed of copper (e.g., with reference to column 13, lines 11-13 of MUSHIGA “bonding pad structures 318 can be formed…of copper” and column 15, lines 42-44 “bonding pad structures 498 can include, and/or consist essentially of, copper”, in the above combination).

Regarding claim 6, HAN, as modified above, discloses the memory device of claim 1, wherein the first metal pad and the second metal pad are connected by bonding manner (e.g., with reference to column 13, lines 11-13 of MUSHIGA “bonding pad structures 318 can be formed…of copper” and column 15, lines 42-44 “bonding pad structures 498 can include, and/or consist essentially of, copper”, in the above combination).

Regarding claim 7, HAN, as modified above, discloses the memory device of claim 1, (e.g., 8 in Figs. 18A and 18B of MUSHIGA, in the above combination) and the peripheral circuit region is formed on a second wafer (e.g., 408 in Figs. 18A and 18B of MUSHIGA, in the above combination).

Regarding independent claim 8, HAN, as modified above (with reference to the rejection of claim 1 above), discloses a method of operating a memory device including a memory cell array, the memory device comprising a memory cell region including a first metal pad and a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad (see the rejection of claim 1 above for these limitations),
the memory cell array in the memory cell region including a plurality of string selection lines (e.g., SSLs in Fig. 4 of HAN), a plurality of cell strings respectively connected to the plurality of string selection lines (e.g., NS’s in Fig. 4 of HAN respectively connected to SSLs) and including a plurality of memory cells (e.g., MCs in Fig. 4 of HAN associated with the NS’s), and a plurality of wordlines connected to the plurality of memory cells (e.g., WLs connected to MCs in Fig. 4 of HAN), the method comprising: 
performing a first program operation (e.g., the LSB program operation associated with [Wingdings 2 font/0x6A], [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6C] in Fig. 9 of HAN, with reference to paragraph [0075] of HAN) on the memory cells connected to a first wordline among the plurality of wordlines (e.g., connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN); 
performing the first program operation (the LSB program operation associated with ⑩, ⑪ and ⑫ in Fig. 9 of HAN, with reference to paragraph [0075] and paragraph [0077] of HAN “Page program operations on the remaining sub word lines WL2 (WLa2~WLc2) to WL8 (WLa8~WLc8) may be carried out in the same manner as described above”) on the memory cells connected to a second wordline among the plurality of wordlines (e.g., connected to WL2 in Fig. 4 of HAN, including WLa2, WLb2 and WLc2 in Figs. 4 and 9 of HAN); and 
performing a second program operation (e.g., the CSB program operation associated with [Wingdings 2 font/0x6D], [Wingdings 2 font/0x6E] and [Wingdings 2 font/0x6F] in Fig. 9 of HAN, with reference to paragraph [0076] of HAN) on the memory cells connected to the first wordline (connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN), 
wherein a first interval between the first program operation and the second program operation differs in the memory cells included in the cell strings connected to different string selection lines (e.g., the PLANEa memory cells in Fig. 9 of HAN connected to SSL1 and WLa1 has a first interval of 5 between [Wingdings 2 font/0x6A] and [Wingdings 2 font/0x6F], while the PLANEb memory cells in Fig. 9 of HAN connected to SSL2 and WLb1 has a first interval of 3 between [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6E], and the PLANEc memory cells in Fig. 9 of HAN connected to SSL3 and WLc1 has a first interval of 1 between [Wingdings 2 font/0x6C] and [Wingdings 2 font/0x6D]) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 10, HAN, as modified above, discloses the method of claim 8, wherein the performing of the first program operation on the memory cells connected to the first wordline comprises: 
performing the first program operation on the memory cells included in the cell strings connected to a first string selection line (the LSB program operation associated with [Wingdings 2 font/0x6A] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN); and 
performing the first program operation on the memory cells included in the cell strings connected to string selection lines other than the first string selection line (the LSB program operation associated with [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6C] in Fig. 9 of HAN for the PLANEb memory cells connected to SSL2 and WLb1 and for the PLANEc memory cells connected to SSL3 and WLc1, respectively) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 11, HAN, as modified above, discloses the method of claim 10, wherein the performing of the second program operation on the memory cells connected to the first wordline comprises: 
performing the second program operation on the memory cells included in the cell strings connected to the string selection lines other than the first string selection line (the CSB program operation associated with [Wingdings 2 font/0x6D] and [Wingdings 2 font/0x6E] in Fig. 9 of HAN for the PLANEb memory cells connected to SSL2 and WLb1 and for the PLANEc memory cells connected to SSL3 and WLc1, respectively) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN); and 
performing the second program operation on the memory cells included in the cell strings connected to the first string selection line (the CSB program operation associated with [Wingdings 2 font/0x6F] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1 among the memory cells (among the memory cells connected to WL1 in Fig. 4 of HAN, including WLa1, WLb1 and WLc1 in Figs. 4 and 9 of HAN). 

Regarding claim 12, HAN, as modified above, discloses the method of claim 8, wherein a second interval between the first program operation and the second program operation differs in the memory cells included in the cell strings connected to different string selection lines (e.g., the PLANEa memory cells in Fig. 9 connected to SSL1 and WLa1 has a second interval of 5 between [Wingdings 2 font/0x6A] and [Wingdings 2 font/0x6F], while the PLANEb memory cells in Fig. 9 connected to SSL2 and WLb1 has a second interval of 3 between [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6E], and the PLANEc memory cells in Fig. 9 connected to SSL3 and WLc1 has a second interval of 1 between [Wingdings 2 font/0x6C] and [Wingdings 2 font/0x6D], for a subsequent round of programming sequence after an erase operation) among the memory cells connected to the first wordline (among the memory cells connected to WL1 in Fig. 4, including WLa1, WLb1 and WLc1 in Figs. 4 and 9). 

Regarding claim 13, HAN, as modified above, discloses the method of claim 8, wherein the first wordline and the second wordline are located adjacent to each other (e.g., WL1 in Fig. 4 of HAN is adjacent to WL2). 

Regarding claim 14, HAN, as modified above, discloses the memory device of claim 8, wherein the first metal pad and the second metal pad formed of copper (e.g., with reference to column 13, lines 11-13 of MUSHIGA “bonding pad structures 318 can be formed…of copper” and column 15, lines 42-44 “bonding pad structures 498 can include, and/or consist essentially of, copper”, in the above combination).

Regarding claim 15, HAN, as modified above, discloses the memory device of claim 8, wherein the first metal pad and the second metal pad are connected by bonding manner (e.g., with reference to column 13, lines 11-13 of MUSHIGA “bonding pad structures 318 can be formed…of copper” and column 15, lines 42-44 “bonding pad structures 498 can include, and/or consist essentially of, copper”, in the above combination).

Regarding claim 16, HAN, as modified above, discloses the memory device of claim 8, wherein the memory cell region is formed on a first wafer (e.g., 8 in Figs. 18A and 18B of MUSHIGA, in the above combination) and the peripheral circuit region is formed on a second wafer (e.g., 408 in Figs. 18A and 18B of MUSHIGA, in the above combination).

----------------------------------
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0275658 A1 (“HAN”) in view of US 1,035,987 B1 (“MUSHIGA”) as applied to claim 8 above, and further in view of US 2012/0213005 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 9, HAN, as modified above, discloses the method of claim 8, wherein (i.e., the first interval of 5 between [Wingdings 2 font/0x6A] and [Wingdings 2 font/0x6F] in Fig. 9 of HAN for the PLANEa memory cells connected to SSL1 and WLa1) is longer than the first interval for memory cells included in the cell strings connected to string selection lines other than the first string selection line (longer than the first interval of 1 between [Wingdings 2 font/0x6C] and [Wingdings 2 font/0x6D] in Fig. 9 of HAN for the PLANEc memory cells connected to SSL3 and WLc1, and longer than the first interval of 3 between [Wingdings 2 font/0x6B] and [Wingdings 2 font/0x6E] in Fig. 9 for the PLANEb memory cells connected SSL2 and WLb1).
HAN, as modified above, does not expressly disclose that the first string selection line is a string selection line set as a string selection line having the lowest deterioration endurance.
However, HAN teaches various program sequences in Figs. 6, 7, 9 and 10 and combinations thereof (e.g., paragraph [0081]) and that the program sequences may be activated/ turned on according to set deterioration endurance information (e.g., paragraph [0084] “may be turned on according a program/erase cycle number” which is an indication of the amount of usage), to improve reliability and reduce deterioration (e.g., paragraphs [0077] and [0082] “With the above-described program sequence, . . . deterioration of memory cells . . . may be reduced” and “As a result, it is possible to reduce the probability of data errors and to improve the reliability of data”),
Further, LEE suggests setting deterioration degree information/ deterioration endurance information for each block or each page of a block (e.g., paragraphs [0050]-[0055], including “The number of program/erase (P/E) cycles or Program/Erase (P/E) cycles affects deterioration of a flash memory cell”) of a 3D NAND flash memory device (e.g., paragraph [0099]) and adjusting operations based on that information to improve the life time and stability of the device (e.g., paragraphs [0003] and [0165]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to set deterioration degree information/ deterioration endurance information (understood in light of paragraph [0033] of the applicant’s specification) for each block or each page of a block corresponding to a plane associated with each string selection line in Figs. 4 and 9 of HAN (as suggested in LEE), such that the block/ plane associated with the first string selection line (e.g., the block corresponding to PLANEa associated with SSL1 in Figs. 4 and 9 of HAN) would be set as having the lowest deterioration degree/ deterioration endurance depending on its usage compared to other blocks/ planes associated with the other string selection lines, so as to adjust operations based on that information (including activating/ turning on the program sequence of Fig. 9 of HAN or a combination therewith), to improve the life time, reliability and stability of the device and reduce deterioration (e.g., paragraphs [0003] and [0165] of LEE and paragraphs [0077] and [0082] of HAN “With the above-described program sequence, . . . deterioration of memory cells . . . may be reduced” and “As a result, it is possible to reduce the probability of data errors and to improve the reliability of data”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824